 LORD INDUSTRIES,INC.419Lord Industries,Inc.andInternational Union,UnitedAutomobile,Aerospace and Agricultural Imple-ment Workers of America.Case 7-CA-10187November 19, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLO 'On August 20, 1973, Administrative Law JudgeEugene E. Dixon issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,' theNational Labor_ Relations, Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and -theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt-his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National' LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Lord Industries,Inc.,Gaylord, Michigan, its officers, agents, succes-sors, and assigns, shall.take the action set forTh in thesaid recommended Order.1The Respondent has excepted to certain credibility findings made bytheAdministrativeLaw JudgeIt is the Board's established policy not tooverruleanAdnunistrahve Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91NLRB 544, enfd 188F.2d 362 (C.A. 3, 1951)We have carefullyexamined the record and find no basis for reversing his findings_DECISIONSTATEMENT OF THE CASEEUGENE E. DIxoN, Administrative Law Judge: Thisproceeding,brought under Section 10(b) of the NationalLabor Relations Act, as amended(61 Stat. 136), hereincalled the Act,was heardat Gaylord,Michigan, on June12 and13, 1973.The complaint, datedApril 20, 1973,based on charges filed March 6 and served March7, 1973,by International Union,UnitedAutomobile,Aerospaceand Agricultural Implement Workers ofAmerica (UAW),herein called the Union, was issuedby theRegionalDirector for Region 7 (Detroit,Michigan), on behalf of theGeneral Counsel of theNational LaborRelations Board,herein called the General Counsel and the Board. Thecomplaint alleges that Respondent, Lord Industries, Inc.,had engaged in and was engaging in unfair labor practicesby discharging certain of its employees on or -aboutFebruary 22,1973, because they "joined,gave assistanceto, and/or supported the Union,because they sought withother employees to bargain collectively through representa-tives of their own choosing,and because they had engagedin other concerted activities for the purpose of collectivebargaining or other mutual aid or protection," 'all inviolation of Section 8(a)(1) and(3) of the` Act.In its duly filed answer Respondent denied the commis-sion of any unfair labor practices.Upon the entirerecord andfrom my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material Respondent,Lord Industries, Inc;,has been a corporation duly,organized under and existingby virtue of the laws of the State of Michigan and is awholly owned subsidiary of Diehl Industries,,Inc. At alltimesmaterialRespondent has maintained its principaloffice and place of business in Gaylord,Michigan,where ithas been engaged in the manufacture,sale, and distribu-tion of electrical wire harnesses and related products.During the-6-month period ending December 31, 1972,which covers the operation of Respondent since theopening of the Gaylord plant and which is.a representativeperiod,the Respondent,in the course and conduct of itsbusiness operations,purchased and caused to be transport-ed and delivered at its Gaylord plant steel,copper, wire,plastic,and other goods and materials valued in excess of$50,000which were transported and delivered directlyfrom points located outside the State of Michigan. Duringthe same period of time Respondent,in'the course andconduct of its business operations, caused to be manufac-tured, sold, and distributed at its Gaylord plant productsvalued in excess of $400,000, of which products valued inexcess of ,$50,000 were furnished,to enterprises,such asFord Motor Company and Prestolite Corporation,each ofwhich annually in the course and conduct of their businessoperationsmanufactures,sells,and distributes at itsMichigan-plants products valued in. excess of $50,000,which are shipped from'said plants directly to pointslocated outsideethe State ofMichigan.At all times materialRespondent has been an' employer,engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.H. THE LABOR ORGANIZATIONInternationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkersof America(UAW), at alltimes material,has been a labor organization-within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent,a subsidiaryofDiehl Industries, beganoperationsinGaylord,Michigan, in July 1972, manufac-turingelectrical harnesses for the automotiveindustry. TheGaylord plant was run by Plant Manager James Long,under thegeneral administration of John Morgan, vicepresident of the parent company. Morgan,whose head-207 NLRB No. 69 420DECISIONSOF NATIONALLABOR RELATIONS BOARDquarters were in Detroit, visited the Gaylord plant on anaverage of every 6 weeks but was in daily contact withLong by telephone.Sometime in November 1972 in a meeting with theemployees Morgan suggested that an employee committeebe organized to handle complaints and grievances withRespondent on behalf of the employees. The committeewas formed being comprised of Gwendolyn Miller, VeraPawneshing, and Virginia Kravetz. Several grievances weretaken up with Long by the committee: wages, lack ofinsurance, paint fumes, no hot water, no doors on the toiletstalls,and lack of heat caused,by open doors in theshipping areanecessitatingworking with overcoats andwinter boots on.'The committee got no action on its complaints anddiscussion about them accentuated among the employeesduring their breaks and lunch hours. Finally during thelunch hour of February 16 the matter came to a head. Theemployees, all women totaling about 20 who were eating atadjacent tables, questioned whether they were ever goingto get anywhereunlessthey had a union to represent them.A showing of hands was asked of those interested ingettinga union-those definitely interested and notlukewarm about it. Thirteen out of the twenty raised theirhands. As a result Gwendolyn Miller2 agreed to contactthe UAW to see if a meeting could be arranged for thefollowing Monday night.During the latter part of this discussion Herbert Combs 3had come in and sat down at one of the tables. One of thegirls tried to hush Miller, who was talking about contactingthe' Union at the time. Miller said she did not care ifCombs went out and told Long that they were going tocontact the Union. As the meeting broke up Long himself(who sounded the call back to work)was seenstanding at aworkbench some 30 to 35 feet away and thenwas seengoing over to talk'to Combs as work started.Over the weekend Miller was unable to contact theUnion. On Monday, February 19, the employees wanted toknow if there 'was to be a union meeting that night. Millersaid no but that she would continue her efforts to reach aunion representative that evening. That night she did get intouch with one who informed her that he was a serviceman not an organizer but that he would contact anorganizer who wouldget intouch with them.'On Wednesday, February 21, in the afternoon, Morganarrived in Gaylord. This was his first visit from Detroit inover 3 months notwithstanding that Long had been urgingMorgan to come up since December because of thenumerous problems in the plant needing his attention. TheiThe truck door was permitted to be open 30 to 45 minutes in 20 belowweather.2Miller had previously worked in, another plant in Gaylord that madeautoparts. She was familiarwith the UAW and knew thatlocal's presidentIn addition, her husband worked for the Otsego Ski Club (from whomRespondentrented the building it occppied) in Gaylord and apparently wasconnectedwith the bartenderslocal unionwhich was engaged ina strike atthe club atthis time.3Combs was a material man, an hourly paid employee who was not asupervisor.While I would not necessarily say he wasa trainee,such asmight be excluded from a bargainingunit,Ido find that Respondent wasplanning towork him into a supervisoryposition in a secondshift that Longhad told the employeeswas beingcontemplated. Accordingto severalemployee witnessescalled by the General Counsel, Long had also told themthat it wasthe intentionto work Combsin as foreman.Significantly, Long'sproblems had to do with production efficiency as reflectedinmeeting delivery schedules and quality control whichRespondent had experienced right from the start .4 Indiscussing the problems with Morgan over the telephoneLong insisted that he was doing the best he could to solvethem and agreed to "write up" employee shortcomings.When Morgan arrived on the 21st, he took all thepersonnel files to the hotel to go over that evening alone.On the basis of this examination he made a preliminarydetermination to let about 15 or 16 people go. But the nextday on reviewing the files with Long the latter was able tocutMorgan's decision to 10, convincing him that theadditional retentions were showing improvement.About 1 p.m. on February 4 Morgan had Long callGwen Miller into the office. According to her testimony,Morgan asked her to have a seat and told her they weregoing to have to lay her off. She asked why and Morganreplied "lack of work." Miller asked if they were really"cutting back . . . that far" because she was seventh on theseniority list .5At this point Morgan said, "Well, let's behonest, you were talking at your machine."6 Miller deniedit.Morgan disagreed saying that they were going to lay heroff anyway and that with her excellent work record shewould not have any trouble getting a job elsewhere. Millerwas then given her check and told that her current checkwould be mailed to her. Morgan also told her not to punchout, that he would punch her out and pay her to 3:30because that was the least they could do for her. WhenMiller left the office and the plant with her check in herhand the other employees asked as she went by what hadhappened. She made no reply but simply held.up hercheck. This was explicit enough since payday was not untilthe following day.According toMiller's further testimony (as well asseveral other of the General Counsel's witnesses) talking inthe plant at work was a pervasive thing engaged in byeveryone including Long himself,7 notwithstanding that hecontinually was ordering them to desist often yelling atthem from across the plant.After Miller's discharge during an ensuing break the girlsdecided that their committee ought to see Long to find outwhat had happened to Miller. Accordingly, Pawneshingasked Long for a meeting. Long asked the purpose andwhen he learned said, "Oh, I don't know" and started towalk away. Then apparently reconsidering he turnedaround and said that he would meet the committee at 3:30.Later, according to the testimony of committee memberVirginiaKravetz, Long came to her and asked what thecommittee wanted to talk about. Kravetz said, "Abouttestimony did not deny this, he just did not recalltelling them this. I creditthe General Counsel's witnesses.4According to Long, just after Respondent started operating, it lost acontract which caused the plant to close down That Longwas exaggeratingsomewhat is apparent from the fact thatthe "shutdown" lasted onlyovernight with a reduced complement of employeescoming infor work thenext day.5The list was posted on the bulletin board.6According to Miller's undenied and credited testimony, shortly afterMorgan arrived on the 21st he came out of Long's office and stoodwatching her and two others work for about an hour and resumed hissurveillance for a while the following morningT In his testimony Long admitted that he tried to talk to each employeeat least twice a day but claimed that they were not workingat such times. LORD INDUSTRIES, INC.421Gwen ... what happened to her ... why did she leave,was shefired...." Long said, "No, she was laid off."Then he indicated that he -did not think he should have totalk tothemabout the layoff because it was "Just apersonal thing." According to Kravetz, the conversationcontinuedas follows:And I said to him that I am sure one of the girls wouldcallGwen and find out from her why she left and hesaid to me, I don't think that Gwen would tell anybodywhy she left. It is just toopersonaland I said well,knowingGwen I said the more personal something isthe more likely she would like to say what it is. So, hesaidto me, well, if you tell me what girls want to knowand I saidall of usand then I said to him, can I ask yousomething,can Iask you something. I said does it haveanything to do with the union. . . . He said yes. And Isaid well now, you've got the wrong girl. I said Gwenwas not the first one to start talking union. She is onlybeingused as a scapegoat.... He backed up behindme and'I turned around and I called him back and Isaidcomeback here I want to talk to you and he says Idon't want to talk to you about itanymore and then Isaid to himagain,I said, please come back I want totalk 'to you. He said I don't want to talk about it anymore.About 3 o'clock that afternoon some 9 or 10 girls wereinstructed to shut off their machines and go home withoutpunching out. Twenty minutes later the remaining ninegirlswere told to turn off their machines. As they left theplant, Long was standing at the exit and handed each one acheckwith a white slip appended to it, which read:Due to circumstances beyond our control this is toinformyou that your services are no longer required asof 3:30, February 22, 1973.Lord Industries, Inc., Gaylord,MichiganThe following day, Saturday, only the 10 girls who hadleft early the day before were at work. According to thetestimony of Gloria Kowalski (I of the 10) Long calledthem together and told them he was sorry they were so fewand that now, they would have to work a little bit harder.He also saidthat they all knew what the wages andworking conditions were when they hired in and that therewas notmuch he could do about it. He further stated that"the place hadn't been open that long and that it was justtoo small...a place yet to have any kind of a union init."He further made some comment to the effect that thedischargees"takinghim to court ... would be just wastingnext day he spent all morning and the- lunch hour withLong going over the employees'recordswith Longdefending some on the grounds that while they were notsatisfactorytheywere showing improvement.According toMorgan's testimony,itwas his intention-to interviewindividuallyeach of the employeesthat day,the retentionsas well as the dischargees.To this end he picked a file atrandom for the first interview.Ithappened to be GwenMiller's.Regarding the Miller discussion,Morgan testified that heasked her to sit down and told her thattheyweredischarging her "based on her work performance,absen-teeism,talking. . ."and for "not really giving...a fairday'swork fora fair day's pay."Morgan was then asked iftherewas any discussion of safety.Morgan replied,"I-wait a minute,I take thisback."He then testified thathe did notsay anything"about productivity or anythinglike that. . .to any great extent.Basically it was safety."AccordingtoMorgan's reassessed version Millers talkingwas the reason given her for her discharge.AccordingtoMorgan's further testimony he next calledinMaryParker,'one of the retained employees. But after atearfulsessionwithherMorgan feltsorry for theemployees and decided it would not be feasible to callthem in one by one where each would have to walk into theoffice in front of all the others9 and so told Long tosummarily discharge them as has been described.That nightLonggot a call from one of the dischargees,Virginia Sewell, who asked him, "Jim,will you tell me whyyou firedme.," Long'sreplywas, "... Virginia, I am athome.I am with myfamily.I am not at work and I am notgoing to discuss it with you."When Sewell pleaded for anexplanation Long said, "Virginia, I don'twant to be rudebut I am not going to talk toyou, Iam going to hangup.... "Which he did!In his testimonyLongdenied that there wasany mentioninMiller's exit interview of her excellent work-record.AsforLong'sconversationwithKravetz regarding therequested committee meeting Long agreed with Kravetz'versionwith one exception.According to Long whenKravetz asked him if Miller's discharge involved the Unionhe answered,"Idon'tknow what you are talking about,whatunion."He then said,, "Ihave nothing further todiscusswith you"and turned and walkedaway. As for hismeeting with the retained girls the next day the essentialconflict between Long and the General Counsel's versionwas that Longdenied that there was any mention of thetheirmoney." In addition to all this he told them that the-Union or of courtaction.ioCompany would provide hot water, doors for the toiletMost of the General Counsel's witnessesimpressed me asstalls, and a barrier for the cold let in through the shippingbeing truthful and forthright subject only to the frailties ofdepartment, but that he could not do anything about thehuman memory. Both Long and Morgan failed to inspirepaint fumes.On the following day, Saturday, Longin me a similar reaction. For example, Long obviously wasannounced a 10-cent raise.The following week Respon-stretching the truth when he first testified that the loss of adent put a want ad in the local paper for factory help.contract had caused the plant to be shut down early in itsAs indicated, Morgan had taken the personnel files to hisoperation. On his part Morgan muddied the water by hishotel on the 21st to determine from them the causes of thetestimony(and his subsequent reaction of 'it) regardingplant's poor production and quality control problems.8 Thewhat he told Miller on the occasion of a discharge. All in8The files contained only the W-2 forms,the employees'applications,felt he did not have time to do so.and any disciplinary writeups.10To the same effect was the testimony of Evelyn Westphal a witness for9Long's version was that Morgan decided not to call them in because heRespondent 422DECISIONS OF NATIONAL LABOR ,RELATIONS BOARDallon the foregoing I -credit the General Counsel'switnesses in any essential conflict with Respondent's.11From Long's further testimony the following appears:Long never had occasion to discuss with-Pawneshing orKravetz "the quality of ; .. their work." There were nosafety- rules posted in the plant.While Respondent, hadbeen "written up" for violations by the state safetydepartment, talking was not one of those violations.Received in evidence were 17 written warnings directedto various discharged employees. These warnings involvedlargely three categories, excessive talking, poor efficiency,and absenteeism and tardiness. Respondent's chief objec-tion to talking at machines was that it constituted a safetyhazard.Only three of these warnings were on printedwarning forms, having spaces for first, second,,and thirdwarnings and for the employee's , remarks and signature.The rest were on a "change of status" form with no spacefor employee comment or acknowledgment and designedfor an- entirely different purpose than warning employees.Of the 17 warnings, 7 were dated on the date of thedischarge, February 22, 1973, and none involved a thirdwarning.With respect to one employee (Barbara Dipzin-ski) her February 22 warning was the only one pertainingto her. The evidence further shows that at no time werecopies of the foregoing written warnings, ever given to ormade known to the employees nor were they informed thatthey had been placed in their personnel files. Long testifiedthat the reason he did not give the employees copies of thewarnings was that he was too busy to do the paperworkinvolved.On the evidence here it is clear that no defense can bemade on the basis of a lack of work notwithstanding all thetestimony about "bread and butter" contracts or portionsof such contracts being canceled. At - the time of thedischarges Respondent was working an average of 8 hoursaweek overtime and a notice was already postedannouncing work for, the following Saturday.'Respondent's'main defense is that it lacked knowledge ofany union 'or concerted, activity on the part of theemployees. The circumstances of this case viewing therecord as -a whole in my opinion refute Respondent'scontention.CitingN.L.R.B. v.FallsCityCreameryCompany, '207F,2d 820 (C.A. 8, '1953), . andIndianaMetalProducts'Corporationv.N.L.R.B.,202F;2d613 (C.A. 7, 1953), Respondent concedes that "there issome authority to'-the effect that in a small plant in a smalltown, knowledge on an employer's part of the organiza-tional activities of the employees can be inferred." ButRespondent contends that such inference cannot stand inthe absence of some direct evidence to support it. Whetheror not Respondent is correct in this assertion the fact isthat here there is some direct evidence bearing on the issueas shown by Long's remarks to the retained girls about theII In this connection a word about Kowalski's testimony She was a veryfrightened witness appearing under subpena at the call of the GeneralCounsel. Notwithstanding that she was'currently employed by Respondenther damaging testimony was unshaken by searching and able cross-examination12And even as pretext some of the evidence adduced by Respondentdoes not stand up For instance with respect to Wanda Poleshuk, whose onewarning on January 4, 1973, cited her for poor attendance record and poorattitude, her record shows that for the last quarter of 1972 she averaged 2plant -being too new and small for a union and hisadmissiontoKravetz that the Union played a part inMiller's discharge. I find that Respondent's contention thatit had no knowledge to be without merit.Equally without merit is Respondent's contention thatthe discharges were for cause. In my opinion what littleevidence of cause Respondent adduced was utilized aspretext to hide its real discriminatory motive.12 In anyevent, what substance there, is to Respondent's affirmativedefense is overshadowed and made inoperative by thenumerousindicia of discrimination shown by the prepon-derance of the evidence here. The timing of Morgan's visitjust after theunionactivity (after he had disregardedurgent pleas for a visit for over 2 months by Long); thesimilar timingof the discharges without any explanation;the abruptness of the discharges before the end of theworkweek; the claimed crisis aspect of the discharges 13 inthe face of long existing conditions; the wholesale aspect ofthe discharges in the face of the trouble Respondent washaving to meet delivery schedules on the Amosjob;14 thefailure to give employees copies of the written warnings orto tell them that they were in their files; the failure to givethem threewarningsas provided for in Respondent'sofficialwarning forms; all this considered with othercircumstancesin the record as a whole convinced me thatthe discharges were discriminatory within the meaning ofSection 8(a)(3) of the Act. I so find.IV.THE REMEDYHaving found that Respondent has engagedin certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged ClaudineBeck,Maria Cuda, Debra Dipzinski, Lillian Dipzinski,MildredFuller,' VirginiaKravetz,Gwen Miller, VeraPawneshing,Wanda Poleshuk, and Virginia Sewell forengagingin activity protected by the Act, I will recom-mend that Respondent be ordered to offer them immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges, and make them whole forany loss ofearningsthey may have suffered by payment tothem of a sum of money equal to the amount theynormally would have earned as wages from the date oftheir discharge to the date of an offer of reinstatement, lessnet earnings during said period, with backpay computedon a quarterly basis in the manner established by theBoard in F.W.WoolworthCompany,90 NLRB 289,291-294, including interest as held inIsisPlumbing &Heating Co.,138 NLRB 716.I shall also recommend that Respondent preserve and,upon request, make available to the Board payroll and alldays' absence a month but was absent only I day in January 1973 and hadno absences in February when she was discharged Similarly with ClaudineBeck, she hadno absencesin February and had cut her tardiness 30 percentfrom January to February but notwithstanding this obvious improvementboth were discharged.13Morgantestified that he felt the situation amountedto a crisis.14This was a big job Respondent was working on at the time on whichthey were having trouble meeting delivery schedules LORD INDUSTRIES, INC.423other records necessary to facilitate determination of theamount due under this Recommended Order.In view of the nature of the unfair labor practicescommitted, I am of the opinion that, the commission ofsimilar unfair labor practices may be reasonably anticipat-ed. I shall therefore recommend that Respondent beordered to cease and desist from infringing in any othermanner upon the rights guaranteed its employees bySection 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Lord Industries, Inc., is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW),is a labor organization within the meaning of Section 2(5)of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practicesproscribed by Section 8(a)(1) of the Act.4.By discharging Claudine Beck, Maria Cuda, DebraDipzinski,LillianDipzmski,Mildred Fuller, VirginiaKravetz, Gwen Miller, Vera Pawneshing, Wanda Poleshuk,and Virginia Sewell because of their union membership,sympathies, and activities, thereby discouraging member-ship in the aforesaid labor organization, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:ORDER i52.Take the following affirmative action to effectuatethe policies of the Act-_(a)Offer Claudine Beck, Maria Cuda, Debra Dipzinski,Lillian Dipzinski,Mildred Fuller, Virginia Kravetz, GwenMiller,Vera Pawneshing, Wanda Poleshuk, and VirginiaSewell immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other, rights and privileges, and makethem whole for any loss of pay they, may have suffered as aresult of the discrimination against them in the mannerprovided, in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, timecards, personnel records and reports,and all other records necessary to analyze and determinethe amount of backpay due under The terms of therecommended Order.(c)Post at its place of business in Gaylord, Michigan,copiesof the attached notice marked "Appendix." isCopies of said notice on forms provided by the RegionalDirector for Region 7, shall be posted by it, immediatelyupon receipt thereof, after being duly signed by Respon-dent, and be maintained for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.15 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalfof, InternationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW),or any other labor organization, by discharging or in anyothermanner discriminating against them in regard totheirhire or tenure of employment or any term orcondition of employment.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW), orany other labor organization to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from engaging in such activities.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in, or activi-ties on behalf of, International Union, United Automo-bile,Aerospace and Agricultural Implement Workersof America (UAW), or any other labor organization, bydischarging or in any other manner discriminatingagainst them in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to self-organization, to form labor organizations,to join or assist International Union, United Automo-bile,Aerospace and Agricultural Implement Workersof America (UAW), or any other labor organization, to 424DECISIONSOF NATIONALbargain collectively through representatives of theirown choosing,and to engage in other concertedactivities for the purpose of collective bargaining orothermutual aid or protection,or to refrain fromengaging in such activities.WE WILL offer Claudine Beck, MariaCuda, DebraDipzinski,LillianDipzinski,Mildred'Fuller,VirginiaKravetz,Gwen'Miller,VeraPawneshing,WandaPoleshuk,and Virginia Sewell immediate and fullreinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority 'orother rights and privileges,and make them whole forany loss ofpay theymay have suffered as a result of thediscrimination against them.All our employees are free to become, or to refrain frombecoming, members of any labor organization.LABOR RELATIONS BOARDLORD INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice, 500 Book Building, 1249Washington Boulevard,Detroit,Michigan 48226, Tele-phone 313-226-3200.